Citation Nr: 0902486	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
disabilities or exposure to herbicides.

3.  Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
disabilities or exposure to herbicides.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities or 
exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected disabilities or exposure to herbicides.

6.  Entitlement to service connection for a lung disorder, to 
include as secondary to service-connected disabilities or 
exposure to herbicides.

7.  Entitlement to an initial compensable disability rating 
for residuals of Hodgkin's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1975, to include a tour of duty in the Republic of 
Vietnam from January 1968 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004, September 2005, and June 2006 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Columbia, South Carolina.

The issues of service connection for a psychiatric disorder, 
to include PTSD, erectile dysfunction, congestive heart 
failure, and hypertension, each to include as secondary to 
service-connected disabilities or exposure to herbicides; and 
entitlement to an initial compensable disability rating for 
residuals of Hodgkin's disease, were previously before the 
Board in September 2007, at which time they were remanded for 
additional development.  The case is now returned to the 
Board for appellate review.

During the pendency of this appeal the issues of service 
connection for peripheral neuropathy of the upper extremities 
and a lung disorder, each to include as secondary to service-
connected disabilities or exposure to herbicides, were denied 
by the RO.  The veteran expressed disagreement with the 
decision of the RO and perfected a substantive appeal.  As 
such, these issues are also currently before the Board.

The issues of service connection for erectile dysfunction, 
congestive heart failure, hypertension, peripheral neuropathy 
of the upper extremities, and a lung disorder, each to 
include as secondary to service-connected disabilities or 
exposure to herbicides are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A chronic psychiatric disorder was not shown in active 
service or for many years thereafter; nor was a psychosis 
shown to be manifested to a compensable degree during the 
first post service year.

2.  The veteran does not have PTSD that is based upon a 
verified stressor. 

3.  The competent evidence reflects that the veteran's 
service-connected Hodgkin's disease is currently in 
remission.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a psychiatric disorder, to include PTSD, are not met. 38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  The criteria for an initial compensable disability rating 
for the service-connected Hodgkin's disease are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.31 and Part 4, Diagnostic Code 7709 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).


By letters dated in November 2003, September 2005, July 2006, 
December 2007,  and April 2008 the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, because the claims 
for service connection for PTSD and for an increased 
disability rating for Hodgkin's disease are being denied, and 
no effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the veteran under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The veteran was provided with VA examinations.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service connection for a psychiatric disorder, to include 
PTSD

The veteran argues that he has PTSD, as a result of his 
period of active service as a medic during his tour of duty 
in the Republic of Vietnam.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for arthritis and certain psychoses may be 
established based upon a legal "presumption" by showing that 
either is manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VBA Adjudication M21-1MR, 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's Armed Forces of the United States Reports of 
Transfer or Discharge (DD-214) shows that his military 
occupational specialty was as a medical specialist, with his 
secondary specialty being neuropsychiatric specialist.  His 
service personnel records reveal that during his tour of duty 
in the Republic of Vietnam, he was with the 1st Battalion, 5th 
Artillery, 1st Infantry Division, with his principal duty 
being an ambulance driver.  He was said to have participated 
in the Vietnam Counteroffensive PH III, IV, V, and VI 
Campaigns, as well as, the TET Counteroffensive Campaign.

In a PTSD Questionnaire completed in October 2003, the 
veteran described the stress inducing events encountered 
while on duty in the Republic of Vietnam.  He reported that 
he witnessed numerous wounded and deceased servicemen 
following his camp being over-run by enemy forces.  He 
described that he had been working with engineers on the way 
to Cambodia when they had been ambushed.  He also noted that 
a fellow serviceman known as "Hillbilly" from Tennessee had 
lost both his legs in the attack.  He added that his unit was 
always on the move while in Vietnam, and that they were 
likely near the Ho Chef Mien Trail.

The veteran's service medical records are negative for any 
treatment for symptoms associated with a psychiatric 
disorder.  However, in a report of medical history dated in 
July 1972, the veteran did indicate that he had experienced 
depression or excessive worry, and nervous trouble of any 
sort.  Unfortunately, the examiner did not elaborate as to 
the veteran's reported symptoms.




Subsequent to service, private medical records from R. J. 
Broker, M.D., dated from January 1995 to November 2003 show 
that the veteran was intermittently assessed to have 
depression.

VA outpatient treatment records dated from March 2006 to 
November 2007 show that the veteran was treated 
intermittently for symptoms associated with a diagnosis of 
PTSD.

A VA psychiatric examination report dated in January 2008 
shows that the examiner indicated that the veteran's entire 
claims file had been reviewed in conjunction with conducting 
the examination of the veteran.  The veteran described his 
active duty service as a medic in Vietnam.  He referred to an 
incident in service in June or July of 1968 in which his unit 
sustained a ground attack from the enemy requiring him to 
engage in rescue efforts as a medic.  He noted that his 
rescue efforts included entering hostile fire in a 
helicopter, and witnessing human body parts among the dead 
and injured servicemen.  The diagnosis was PTSD, major 
depressive disorder, and alcohol dependence in remission.  
The examiner indicated that the veteran was exhibiting 
moderate to considerable symptoms associated with PTSD, and 
it appeared that this was related to the in-service stressor 
described above.  The examiner added that it appeared as 
though the veteran's major depressive disorder was related to 
his PTSD and not to any medical problems that he had.

While the veteran has been diagnosed with PTSD, the stressful 
events which the veteran described have not been 
substantiated.  The veteran has not been able to provide 
specific information as to names, dates, and places of the 
occurrence of his asserted stressful events.  Moreover, while 
the veteran's service personnel records demonstrated that his 
tour in Vietnam included duty as an ambulance driver, there 
has been no evidence of record to verify that the veteran 
experienced the stressful event in conjunction with activity 
associated with his tour of duty.  There is no evidence of 
record that the veteran had engaged in any direct combat 
missions or been under fire.  The Board has considered 
whether the veteran's asserted stressor is consistent with 
the nature of his military occupation specialty as a medical 
specialist, however, there is no evidence that his 
occupational specialty placed the veteran in a theater of 
operations that is consistent with combat with the enemy.

The veteran, who has not been decorated as having 
participated in combat with the enemy and whose account is 
not accorded a presumption of credibility throughout the 
adjudication of the claim, has not provided a stressor that 
has been verified or is otherwise verifiable.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Colusa v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

Apart from the fact that the diagnosis of PTSD is clearly 
based upon the veteran's account, the veteran's rendition of 
in-service events is unsubstantiated by the record, and the 
diagnoses are therefore without factual foundation.  Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that it is error to reject 
a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran).

The service medical records are devoid of any indication of 
PTSD, there is no current PTSD disability based upon 
verifiable stressors, and thus there can be no nexus between 
a current disability and service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's has PTSD that is 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

With regard to the issue of any other psychiatric disorder, 
to include the currently diagnosed major depressive disorder, 
the competent medical evidence of record has shown this is 
related to the veteran's PTSD.  Moreover, the first medical 
evidence of record of a psychiatric disorder was not until 
1995, more than 20 years following discharge from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Mason v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The competent medical evidence of record all suggests that 
the veteran's current psychiatric disorder was not caused by 
or a result of his period of service.  As the medical 
evidence of record has not established a nexus between the 
veteran's service and the presently diagnosed psychiatric 
disorder, service connection must be denied.  See Hickson, 12 
Vet. App. at 253.

There is no indication that the veteran had a diagnosis of a 
psychosis which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, as noted above, the VA examiner indicated that 
his major depressive disorder appears to be related to his 
PTSD.  In this regard, service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2008).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopold v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  As the veteran is 
not service-connected for PTSD as a result of this decision, 
service connection on a secondary basis for a psychiatric 
disorder is not available.

The Board has considered the veteran's statements in support 
of his claim that he has a psychiatric disorder, to include 
PTSD, as a result of his service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

The preponderance of the evidence is against the veteran's 
claim.  There is insufficient evidence supporting the 
veteran's account of claimed stressors.  Because the medical 
evidence diagnosing PTSD is not based on verified stressors, 
the diagnosis has no factual support and the appeal must be 
denied.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49. 

Initial compensable disability rating for residuals of 
Hodgkin's disease

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred or aggravated during military service 
and the residual condition in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable based upon the 
assertion and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Service medical records show that the veteran was diagnosed 
with Hodgkin's disease in 1995.  The veteran underwent a 
course of chemotherapy and achieved a clinical complete 
remission.  

A VA examination report dated in August 2004 shows that the 
examiner indicated that the veteran's Hodgkin's disease was 
in complete remission, presumably cured.  The examiner added 
that the veteran's reported painful joints, stomach problems, 
high blood pressure, and depression were not likely due to 
his Hodgkin's disease.  There were no current residuals noted 
on examination.

A VA examination report dated in December 2007 shows that the 
veteran admitted to having a clinical cure of his Hodgkin's 
disease.  He had no recurrence of the  malignancy, and had 
not been treated since his initial chemotherapy.  He reported 
seeing an oncologist every six months for follow-up.  The 
diagnosis was successful treatment of Hodgkin's disease with 
chemotherapy.  He was said to have a clinical cure and to be 
disease-free.

Under the applicable rating criteria, Diagnostic Code 7709 
provides that a 100 percent rating is warranted for Hodgkin's 
disease where there is active disease or during a treatment 
phase.  The 100 percent disability rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after the discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in disability rating 
based on that or any subsequent examination shall 


be subject to the provisions of 38 C.F.R. § 3.105.  If there 
has been no local recurrence or metastasis, the disorder 
shall be rated on the residuals.  38 C.F.R. § 4.117, 
Diagnostic Code 7709.  The Board notes that the issue of 
separate ratings of residuals of Hodgkin's disease, claimed 
to be manifested by erectile dysfunction, congestive heart 
failure, hypertension, peripheral neuropathy of the upper 
extremities, and a lung disorder, are being separately 
addressed and are the subject of the Remand portion of this 
decision.

The medical evidence reflects that by the date service 
connection became effective (October 17, 2003) the veteran's 
Hodgkin's disease was no longer active, and that the 
veteran's treatment had been discontinued.  In this regard, 
the Board notes that when examined by VA his disease was in 
full remission.  Furthermore, there is no competent evidence 
that the disorder is currently productive of any disabling 
residuals.  Accordingly, the Board concludes that the 
criteria for assignment of a compensable rating for Hodgkin's 
disease are not met.

Finally, the Board notes that the evidence of record does not 
indicate that the current disability level is significantly 
different from any other period during the veteran's appeal.  
Therefore, staged ratings under Fenderson are not in order in 
this case.  The Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
Hodgkin's disease and that claim is denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

An initial compensable disability rating for residuals of 
Hodgkin's disease is denied.



								[Continued on Next 
Page]

REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for erectile dysfunction, 
congestive heart failure, hypertension, peripheral neuropathy 
of the upper extremities, and a lung disorder, each to 
include as secondary to service-connected disabilities or 
exposure to herbicides, so as to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

Initially, in July 2006, the veteran submitted to the RO a 
letter from the Social Security Administration indicating 
that he was entitled to monthly disability benefits beginning 
in May 2006.  The Board notes that this letter does not 
appear to have been associated with the veteran's claims file 
at the time this matter was previously before the Board in 
September 2007.  The letter does not specify the disability 
for which the veteran is receiving Social Security 
Administration disability benefits.  While a copy of the 
notice has been provided, the complete medical and 
administrative records related to the veteran's Social 
Security Administration disability compensation benefits 
claim have not been obtained.  While Social Security 
Administration determinations are not binding on the Board, 
these records are potentially important to the veteran's 
current claims before the Board, in that they may provide a 
basis for entitlement to service connection or to an 
increased disability rating.  On remand, the RO should first 
obtain clarification from the veteran whether the Social 
Security Administration benefits he receives are related to 
the claimed disabilities.  If so, the RO shall make 
arrangements to obtain these Social Security Administration 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is currently service-connected for Hodgkin's 
disease, diabetes mellitus, and peripheral neuropathy of the 
lower extremities.  He has asserted that he currently 
experiences erectile dysfunction, congestive heart failure, 
hypertension, peripheral neuropathy of the upper extremities, 
and a lung disorder, as a result of his period of active 
service, to include as secondary to his service-connected 
disabilities and to exposure to herbicides in service.

In May 2004, the veteran provided copies of a treatise 
describing, in pertinent part, the possible side effects of 
treatment for Adult Hodgkin's Lymphoma.  Chemotherapy was 
said to cause side effects to the cells of the human body, 
including in the reproductive system, and that some 
anticancer medication was said to possibly affect cells of 
vital organs, such as the heart, lungs, and nervous system.  
While a treatise generally constitutes nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record, given 
that the veteran is service-connected for Hodgkin's disease, 
and that he has asserts that he has symptoms associated with 
erectile dysfunction, a heart disorder, a neurological 
disorder, and a lung disorder, further development is 
required prior to adjudication of this matter.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

With regard to the veteran's claim for service connection for 
erectile dysfunction, a private medical record from Dr. B., 
dated in June 1996, shows that the during a follow-up visit 
during treatment of his Hodgkin's disease, the veteran 
reported a concern of impotence.  The assessment, in 
pertinent part, was impotence.  A VA outpatient treatment 
record dated in August 2005 shows that the veteran provided a 
history of erectile dysfunction since completing chemotherapy 
for Hodgkin's disease in 1995.  A VA examination report dated 
in August 2004 shows that the veteran was diagnosed with 
erectile dysfunction, by the veteran's report.  However, the 
examiner did not opine as to the etiology of the reported 
erectile dysfunction.  Additionally, an opinion as to whether 
any of the veteran's reported erectile dysfunction was either 
caused by or aggravated by a service-connected disability was 
not provided.  In view of the fact that the veteran is 
service-connected for diabetes mellitus, and considering that 
erectile dysfunction and peripheral neuropathy are known 
residuals of diabetes mellitus, the Board finds that a VA 
examination and opinion is warranted.  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  On remand such an opinion 
should be obtained.  See 38 C.F.R. § 3.159(c)(4) (2008).

As to the issue of service connection for peripheral 
neuropathy of the upper extremities, a VA examination report 
dated in August 2004 shows that the veteran was diagnosed 
with symptoms raising the question of peripheral neuropathy.  
An opinion as to the etiology of the peripheral neuropathy 
was not provided.  In an addendum dated in October 2004, the 
same VA examiner concluded that there was no objective 
evidence of peripheral neuropathy.

A private medical record from L. R. C., M.D., dated in June 
2005, shows that the veteran was said to be diagnosed with 
peripheral neuropathy that started after his chemotherapy.  
Dr. C. indicated that there was a possible relationship 
between this and his exposure to Agent Orange.

A letter from D. S. R., M.D., dated in June 2005, shows that 
the veteran was diagnosed with polyneuropathy secondary to 
malignant disease, status post chemotherapy.  

A private neurology report dated from Dr. R., dated in 
October 2005, shows that neurological testing, including 
nerve conduction studies and electromyography studies, 
revealed bilateral carpal tunnel syndrome; left ulnar 
entrapment neuropathy at the left elbow and wrist; and 
abnormal electromyograph of the upper extremities, consistent 
with a cervical spine nerve root compromise.

In a letter dated in June 2006, Dr. R., in pertinent part, 
clarified that the veteran's diagnoses included cervicalgia, 
cervical root lesion with right C5-6 radiculopathy, per nerve 
conduction electromyograph study, as well as, left ulnar 
palsy and polyneuropathy secondary to a malignant illness 
requiring chemotherapy.

The Board finds that the competent medical evidence of record 
as to the issue of whether the veteran currently has 
peripheral neuropathy of the upper extremities, to include as 
secondary to service-connected disabilities or exposure to 
herbicides appears to be inconsistent and contradictory.  
Additionally, although the various examiners expressed their 
opinions as to whether the veteran's asserted disorder were 
secondary to a service-connected disability, none offered an 
opinion as to whether the symptoms associated with his 
asserted disorder was aggravated by any of his service-
connected disabilities.  As noted above, when medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. 
App. at 213.  On remand such an opinion should be obtained.  
See 38 C.F.R. § 3.159(c)(4) (2008).

As to the issues of service connection for congestive heart 
failure, hypertension, and a lung disorder, each to include 
as secondary to service-connected disabilities or exposure to 
herbicides, the Board finds that following the foregoing 
development by the RO, the RO should determine whether any 
evidence obtained from the Social Security Administration is 
relevant to the issues, and whether such relevance would 
mandate additional development, to include obtaining any 
additional medical examination or opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall seek clarification 
from the veteran as to the potential 
relevance of the Social Security 
Administration records to his respective 
claims.  If it is found that he has been 
awarded disability benefits for symptoms 
associated with the issues currently 
before the Board, the RO/AMC shall obtain 
the administrative and medical records 
relating to the veteran's Social Security 
Administration disability compensation 
benefits claim and associate them with his 
claims file.  The RO/AMC shall determine 
whether any evidence obtained from the 
Social Security Administration warrants 
obtaining an additional medical 
examination or opinion as to any of the 
issues before the Board.

2.  The RO/AMC shall schedule the veteran 
for appropriate VA examinations so as to 
ascertain the nature and etiology of his 
asserted erectile dysfunction and 
peripheral neuropathy of the upper 
extremities.  The claims file and a copy 
of this Remand must be made available to 
the examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  All tests that are 
deemed necessary by the examiner should be 
conducted.

Following a review of the claims file and 
examination of the veteran, the respective 
examiner is asked to address the 
following:

(a)  Whether the veteran currently has 
erectile dysfunction or peripheral 
neuropathy of the upper extremities;

(b)  If an erectile dysfunction or 
peripheral neuropathy of the upper 
extremities is found, whether it is at 
least as likely as not (at least a 50 
percent probability) that either is the 
result of the veteran's service-connected 
residuals of Hodgkin's disease or diabetes 
mellitus;

(c)  If an erectile dysfunction or 
peripheral neuropathy of the upper 
extremities is found, whether whether it 
is at least as likely as not (at least a 
50 percent probability) that any of the 
veteran's service-connected disabilities, 
to include residuals of Hodgkin's disease 
or diabetes mellitus, aggravates (i.e., 
permanently worsened) any of the 
respective disorders found on examination.  
If aggravation is found, the degree of 
aggravation must be specifically 
identified.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all of 
the prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


